
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8.37


LOAN AGREEMENT


        This LOAN AGREEMENT (this "Agreement") is entered into as of August 25,
2008, among Westaff (USA), Inc., a California corporation (herein, together with
its respective successors and assigns, referred to as "Westaff USA"),
Westaff, Inc., a Delaware corporation (herein, together with its respective
successors and assigns, referred to as "Westaff"), Westaff Support, Inc., a
California corporation (herein, together with its respective successors and
assigns, referred to as "Westaff Support"), and MediaWorld International, a
California corporation (herein, together with its respective successors and
assigns, referred to as "MediaWorld" and together with Westaff (USA), Westaff
and Westaff Support, each individually, from time to time, referred to herein as
a "Borrower" and collectively as the "Borrowers") and DelStaff, LLC, a Delaware
limited liability company (herein, together with its successors and assigns,
called "Lender") with reference to the following:

        A.    The Borrowers desire to have Lender make available to the
Borrowers a revolving facility to advance Loans (as defined below) in the
aggregate principal amount not to exceed THREE MILLION and NO/100 DOLLARS
($3,000,000), or such lesser amount as provided herein, in order to provide
Borrowers with working capital and for Borrowers' general business purposes, but
for no other purposes without Lender's consent, which Lender may withhold in its
sole discretion.

        B.    The parties desire to set forth in this Agreement the terms and
conditions of such loan.

        NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, the parties agree as follows:


ARTICLE I
DEFINITIONS


        The following words and terms as used in this Agreement shall have the
meanings set forth below:

        "Advance" means each Loan made by the Lender to the Borrowers.

        "Advance Date" means any date on which an Advance occurs hereunder.

        "Aggregate Revolving Commitment" means a principal amount of Advances
not to exceed THREE MILLION and NO/100 DOLLARS ($3,000,000) (exclusive of PIK
Interest, the Facility Fee and Expenses hereunder that is added to principal
pursuant to the terms of the Note and this Agreement).

        "Aggregate Revolving Commitment Sublimit" means a principal amount of
Advances not to exceed ONE MILLION and NO/100 DOLLARS ($1,000,000) (exclusive of
PIK Interest, the Facility Fee and Expenses hereunder that is added to principal
pursuant to the terms of the Note and this Agreement).

        "Affiliate" means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.

        "Agreement" means this Loan Agreement, as the same may be amended,
restated, supplemented, or modified and in effect from time to time.

        "Bankruptcy Code" means the Federal Bankruptcy Reform Act of 1978 as
amended or modified from time to time (11 U.S.C. §101, et seq.).

        "Business Day" means any day other than a Saturday, Sunday or legal
holiday on which banks in California are permitted to be closed.

        "Collateral" shall have the meaning set forth in the Security Agreement.

        "Default Rate" shall have the meaning set forth in the Note.

--------------------------------------------------------------------------------



        "Expenses" means and shall include, but are not limited to:
(i) reasonable attorneys' fees, costs and expenses; (ii) reasonable accountants'
fees, costs and expenses; (iii) court costs and expenses; (iv) court reporter
fees, costs and expenses; (v) long distance telephone charges; (vi) telegram
charges; (vii) reasonable expenses for travel, lodging and food; (viii) fees of
other professionals, all lien search fees and all filing fees.

        "Event of Default" shall have the meaning set forth in Section 5.1
hereof.

        "Facility Fee" shall have the meaning set forth in Section 2.2 hereof.

        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

        "Indebtedness" of any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business on ordinary terms);
(c) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses; (d) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to property acquired by the
Person (even though the rights and remedies of the seller or bank under such
agreement in the event of default are limited to repossession or sale of such
property); (e) all obligations with respect to capital leases; and (f) all
indebtedness referred to in clauses (a) through (e) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness.

        "Insolvency Proceeding" means, with respect to any Person, (a) any case,
action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; undertaken
under U.S. federal, state or foreign law, including the Bankruptcy Code.

        "Intercreditor Agreement" means that certain Intercreditor and
Subordination Agreement of even date herewith entered into by and between, the
agent for Senior Lender, Lender and Borrowers, as the same may be amended,
restated, supplemented, or modified and in effect from time to time.

        "Lien" means any pledge, security interest, encumbrance, lien (statutory
or otherwise), mortgage, or charge of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
any lease in the nature thereof, and the filing of or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction) or
any other type of preferential arrangement for the purpose, or having the
effect, of protecting a creditor against loss or securing the payment or
performance of an obligation.

        "Loan" means the aggregate Advances made by the Lender to the Borrowers.

        "Loan Documents" means this Agreement, the Security Agreement, the Note
and any other document, agreement or instrument of any kind being delivered
pursuant to or in connection with this Agreement.

        "Material Adverse Change" means a material adverse change, as determined
by Lender in good faith, on (i) the Borrowers' (taken as a whole) ability to
perform any of its or their payment or other

2

--------------------------------------------------------------------------------




material Obligations under this Agreement or any of the other Loan Documents,
(ii) the enforceability of the Loan Documents, or (iii) the ability of Lender to
exercise any of its remedies under the Loan Documents or provided by applicable
law.

        "Material Adverse Effect" means a material adverse effect, as determined
by Lender in good faith on (i) the Borrowers' (taken as a whole) (a) business,
property, assets, operations, or condition, financial or otherwise, or
(b) ability to perform any of its or their payment or other material Obligations
under this Agreement or any of the other Loan Documents, (ii) the enforceability
of the Loan Documents, or (iii) the ability of Lender to exercise any of its
remedies under the Loan Documents or provided by applicable law.

        "Note" means that certain Subordinated Revolving Note dated as of even
date herewith by the Borrowers in favor of Lender, as the same may be amended,
restated, supplemented, or modified and in effect from time to time.

        "Obligations" means all unpaid principal of and accrued and unpaid
interest on the Loan, all accrued and unpaid fees arising under the Loan
Documents and all expenses, reimbursements, indemnities and other obligations of
the Borrowers to the Lender or any indemnified party hereunder arising under the
Loan Documents.

        "Person" means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, entity, party or government (whether national, federal, state,
county, city, its municipality or otherwise, including without limitation any
instrumentality, division, agency, body or department thereof).

        "PIK Interest" has the meaning as defined in the Note.

        "Revolving Advance" means an Advance under the Revolving Facility.

        "Revolving Facility Termination Date" means with respect to Revolving
Advances the earliest of (i) August 15, 2009, or (ii) any earlier date on which
the Aggregate Revolving Commitment or Aggregate Revolving Commitment Sublimit,
as the case may be, is reduced to zero or otherwise terminated.

        "Requirement of Law" means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

        "Security Agreement" means the Security Agreement dated as of even date
hereof made by Borrowers in favor of Lender as the same may be amended,
restated, supplemented or otherwise modified from time to time.

        "Senior Lender" means, collectively, the agent, lenders, letter of
credit issuers and other creditors under the Senior Loan Agreement, and their
respective successors, assigns and replacements under the Senior Loan Agreement
and the loan documents described therein.

        "Senior Loan Agreement" means that certain Financing Agreement dated as
of February 14, 2008, by and among Westaff (USA), Senior Lender, Westaff and
certain other parties, as the same may be amended, restated, supplemented,
modified, replaced, refinanced or otherwise modified from time to time.

        "Subsidiary" of a Person means any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which more than 50% of the voting stock, membership interests or other equity
interests (in the case of Persons other than corporations), is owned or
controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a

3

--------------------------------------------------------------------------------




combination thereof. Unless the context otherwise clearly requires, references
herein to a "Subsidiary" refer to a Subsidiary of the Borrowers.


ARTICLE II
AGREEMENT FOR LOAN


        2.1    Commitment.    From and including the date of this Agreement and
prior to the Revolving Facility Termination Date, the Lender agrees, on the
terms and conditions set forth in this Agreement to make Advances to the
Borrowers from time to time in amounts not to exceed the Aggregate Revolving
Commitment. Notwithstanding the foregoing, any Advances made by the Lender to
the Borrowers that are in excess of the Aggregate Revolving Commitment Sublimit
shall be made by the Lender in its sole discretion. The commitment of the Lender
to lend hereunder shall expire on the Revolving Facility Termination Date. All
Advances hereunder will be evidenced by a single promissory note of the
Borrowers payable to the order of the Lender and in form and substance
satisfactory to the Lender in the amount of the Aggregate Revolving Commitment.
Although the Note will be expressed to be payable in the full Loan amount, the
Borrowers will be obligated to pay only the amounts actually disbursed
hereunder, together with accrued interest on the outstanding balance at the
rates and on the dates specified in the Note and such other charges provided for
herein and therein. Amounts borrowed pursuant to the Aggregate Revolving
Commitment or the Aggregate Revolving Commitment Sublimit, as the case may be,
which are repaid or prepaid by the Borrowers may be reborrowed, only with
Lender's prior written consent to such reborrowing, which Lender may withhold in
its sole discretion. Lender is hereby authorized to record the principal amount
of each Advance hereunder and each repayment on a schedule attached to the Note
or otherwise in Lender's records, and such entries shall be prima facie evidence
of the existence and the amounts of the obligations therein recorded; provided
however, that neither the failure to so record nor any error in such recordation
shall affect the Borrowers' obligations under the Note. The Borrowers hereby
authorize Lender to extend, or continue Advances hereunder based on telephonic
notices or email notices made by any authorized officer Lender in good faith
believes to be acting on behalf of Westaff USA. Westaff USA agrees to deliver
promptly to Lender a written confirmation if such confirmation is requested by
Lender, of each telephonic notice or email notice signed by an authorized
officer. If the written confirmation differs in any material respect from the
action taken by Lender, the records of Lender shall govern absent manifest
error. Notwithstanding anything herein or in any Loan Document to the contrary,
all Advances made hereunder for the benefit of all the Borrowers shall be paid
and made only to Westaff (USA).

        2.2    Facility Fee:    The Borrowers, collectively, shall pay to Lender
a fee of One Hundred Thousand Fifty Thousand and NO/100 Dollars ($150,000) (the
"Facility Fee"), which shall be added to the outstanding principal amount of the
Note (although it will not reduce the Aggregate Revolving Commitment or
Aggregate Revolving Commitment Sublimit, as the case may be) and shall bear
interest at the Interest Rate set forth in the Note beginning on the date of
disbursement of the initial Advance hereunder. The Facility Fee shall not be due
until the Revolving Facility Termination Date, provided however such Facility
Fee shall be fully earned on the date of disbursement of the initial Advance
hereunder.

        2.3    Place of Payment; Order of Application; No Offset or
Reduction.    All payments to Lender shall be made at the Lender's principal
place of business or at such other place or places as Lender may designate in
writing to Westaff USA. All of such payments to Persons other than Lender shall
be payable at such place or places as Lender may designate in writing to Westaff
USA. All payments shall be applied in such order of application as Lender may
determine in its sole discretion. All payments are to be made by the Borrowers
without offset or other reduction. Payment and performance of all of the
Obligations shall be secured by the Collateral pursuant to the Security
Agreement, which Lien shall be subordinate to the Lien of Senior Lender pursuant
to the Intercreditor Agreement.

4

--------------------------------------------------------------------------------



        2.4    Subordination.    Notwithstanding anything contained in this
Agreement to the contrary, this Agreement and the rights and obligations
evidenced hereby are subordinate in the manner and the extent set forth in the
Intercreditor Agreement.

        2.5    Prepayment and Termination.    The Borrowers shall have the right
to prepay the Obligations under this Agreement, terminate the Aggregate
Revolving Commitment and terminate this Agreement at any time, in whole or in
part, without any penalty or fee.

        2.6    Loan Purpose.    The proceeds from Advances hereunder may be used
by any Borrower for working capital purposes and for any Borrower's general
business purposes, but for no other purposes without Lender's consent, which
Lender may withhold in its sole discretion.

        2.7    Right of First Refusal.    If at any time prior to the Revolving
Facility Termination Date, Westaff USA desires to obtain any additional
contractual subordinate financing (other than from Lender or Senior Lender),
Westaff USA shall give written notice thereof (the "Financing Notice") to Lender
which shall state (i) the name of the Person with whom Westaff USA desires to
obtain such subordinate financing from, and (ii) the terms of such financing.
For a period of 5 Business Days after receipt of the Financing Notice (the
"Option Period"), the Lender (or its designee) shall have the option to provide
the subordinate financing on substantially the same terms contained in the
Financing Notice. If the Lender (or its designee) elects to exercise its right
of first refusal, the closing of the financing, subject to Westaff USA's
satisfaction of usual and customary financing conditions precedent, shall occur
no later than 30 days after the date of Lender's election to provide such
financing or at such other time as the parties to the transaction may agree. The
failure of the Lender (or its designee) to deliver written notice of exercise to
Westaff USA within the Option Period shall be deemed to be an election by the
Lender not to provide the financing. If the Lender elects to not provide such
financing, Westaff USA shall be free, subject to the provisions of the Loan
Documents, including Section 2 of the Note, to obtain such subordinate financing
from such Person on substantially the same economic terms contained in the
Financing Notice; provided that if Westaff USA has not consummated the closing
of such financing within 90 days after the expiration of the Option Period, the
restrictions provided for in this Section 2.7 shall again become effective.


ARTICLE III
CONDITIONS PRECEDENT


        3.1    Conditions Precedent.    Borrowers hereby agree that Lender's
obligation to disburse any Advance is conditioned upon the following, all of
which shall be deemed to be conditions precedent to such disbursement:

        (a)    Performance.    Borrowers shall have performed, observed and
complied with all of their agreements and covenants herein and in the other Loan
Documents;

        (b)    Representations and Warranties.    All of the representations,
warranties and covenants of Borrowers contained in this Agreement or the other
Loan Documents shall be and remain true and correct in all material respects;

        (c)    No Event of Default.    No Event of Default shall exist hereunder
or under any of the other Loan Documents; and

        (d)    No Material Adverse Change.    No event or circumstance has
occurred or exists that reasonably could be expect to cause or result in a
Material Adverse Change.

5

--------------------------------------------------------------------------------





        3.2    Documents to be Furnished for Disbursement.    As a condition
precedent to the disbursement of the initial Advance hereunder, Borrowers shall
furnish or cause to be furnished to Lender the following documents, all in form
and substance satisfactory to the Lender:

        (a)    Basic Documents.    This Agreement and duly executed originals of
each of the Loan Documents and a consent from Borrowers to the Intercreditor
Agreement;

        (b)    Resolutions.    Copies of the resolutions of the directors of the
Borrowers duly adopted and which authorize the execution, delivery and
performance by Borrowers of this Agreement and the Loan Documents, certified as
of the date of the initial Advance hereunder;

        (c)    Payment of Fees.    To the extent permitted by the Intercreditor
Agreement, evidence of payment by the Borrowers of all accrued and unpaid
Expenses to Lender to the extent then due and payable on the date hereof,
together with reasonable attorney costs of the Lender; provided however that
Borrowers may elect to have the Facility Fee (but not the Expenses and other
fees and costs arising out of the preparation and negotiation of the Loan
Documents and the closing of this facility) added to the outstanding principal
amount of the Note (which principal amount shall continue to accrue interest at
the Interest Rate); and

        (d)    Other Documents.    Such other approvals, opinions, documents or
materials as the Lender may request.

        3.3    Conditions to All Advances.    The obligation of the Lender to
make any Advance to be made by it (including its initial Advance) is subject to
the satisfaction of the following conditions precedent on the relevant Advance
Date:

        (a)    Continuation of Representations and Warranties.    The
representations and warranties contained herein shall be true and correct in all
material respects on and as of such Advance Date with the same effect as if made
on and as of such Advance Date (with the exception of such representations and
warranties that are expressly made as of an earlier date, in which case such
representations and warranties contained herein shall be true and correct in all
material respects on and as of such earlier date);

        (b)    No Existing Default.    No Event of Default shall exist or shall
result from such borrowing. Each Advance request submitted by the Borrowers
hereunder shall constitute a representation and warranty by the Borrowers
hereunder, as of the date of each such notice and as of each Advance Date that
the conditions in this section are satisfied; and

        (c)    No Material Adverse Change.    No Material Adverse Change shall
have occurred and be continuing.


ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS


        To induce Lender to make the Loan hereunder, Borrowers each represent,
warrant and covenant to the Lender as follows:

        4.1    Company Existence and Power.    Each party: (a) is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) has the power and authority and all
authorizations, consents and approvals to own its assets, carry on its business
and to execute, deliver, and perform its obligations under the Loan Documents;
(c) is duly qualified and is licensed and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification or license; and (d) is in
compliance in all material respects with all Requirements of Law, except in the
case of (c) and (d), where the failure to be in compliance with such
representation is not reasonably likely to result in a Material Adverse Effect.

6

--------------------------------------------------------------------------------



        4.2    Company Authorization; No Contravention.    The execution,
delivery and performance by the Borrowers of this Agreement and each other Loan
Document to which any Borrower is party, have been duly authorized by all
necessary action, and do not and will not: (a) contravene the terms of any of
the organizational documents of the Borrowers; or (c) violate any Requirement of
Law in any material respect.

        4.3    Binding Effect.    This Agreement and each other Loan Document to
which the Borrowers are party constitute the legal, valid and binding
obligations of the Borrowers, enforceable against the Borrowers, in accordance
with their respective terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors' rights generally or by equitable principles relating to
enforceability.

        4.4    Notices.    The Borrowers shall promptly notify the Lender of the
occurrence of any Event of Default, and of the existence of any event or
circumstance that foreseeably will become an Event of Default.

        4.5    Inspection of Property and Books and Records.    The Borrowers
shall maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrowers. As long as no Event of Default exists, no more than one time prior to
the Revolving Facility Termination Date, the Borrowers shall permit
representatives and independent contractors of the Lender to visit and inspect
any of their respective properties, to examine their respective corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss their respective affairs, finances and accounts with their
respective directors, officers, and independent public accountants, all at such
reasonable time during normal business hours upon reasonable advance notice to
the Borrowers; provided, however, that when an Event of Default exists the
Lender may do any of the foregoing from time to time during normal business
hours at the expense of the Borrowers and at any time and without advance
notice.

        Notwithstanding the foregoing, to the extent the principal place of
business of multiple Borrowers exist at the same address, Lender shall be
permitted to conduct only one such audit at such address prior to the Revolving
Termination Date, so long as no Event of Default has occurred and is continuing.

        4.6    Further Assurances.    Borrowers will execute and deliver or
cause to be executed and delivered any and all further documents and instruments
and to take any and all further actions as may be determined by the Lender to be
necessary or appropriate to the transactions contemplated herein or in the other
Loan Documents.

        4.7    Use of Proceeds.    Borrowers shall only use the proceeds from
any Advance hereunder as provided in Section 2.6 hereof.

        4.8    Full Disclosure.    No representation or warranty made by any
Borrower in this Agreement or the Security Agreement contains or will contain at
the time such representation is made, any untrue statement of a material fact or
omits or will omit to state any material fact or any fact necessary to make the
statements contained herein or therein not misleading in any material respect.


ARTICLE V
EVENTS OF DEFAULT


        5.1    Event of Default.    Any of the following shall constitute an
"Event of Default":

        (a)    Non-Payment.    The Borrowers fail to pay, (i) when and as
required to be paid herein or in the Note, any amount of principal of the Loan,
or (ii) any interest payable hereunder or under any other Loan Document, or
(iii) any fee or any other amount payable hereunder or under any other Loan
Document; provided that the failure to make such payment due to the operation of

7

--------------------------------------------------------------------------------



the Intercreditor Agreement shall not constitute an Event of Default hereunder,
unless and until such payment is permitted to be paid by the terms of the
Intercreditor Agreement; however the Interest Rate from and after such time
shall be automatically increased to thirty percent (30%);

        (b)    Representation or Warranty.    Any representation or warranty by
the Borrowers, made herein or in any other Loan Document is incorrect in any
material respect on or as of the date made;

        (c)    Other Defaults.    The Borrowers fail to perform or observe any
other term or covenant contained in this Agreement or any other Loan Document,
and such default shall continue and not be remedied within thirty (30) days
after the earlier of: (i) the date upon which the Borrowers knew of such failure
or (ii) the date upon which written notice thereof is given to the Borrowers by
the Lender;

        (d)    Cross-Acceleration; Cross-Default.    (i) The Senior Lender has
accelerated the indebtedness under the Senior Loan Agreement; or (ii) other than
such defaults which currently exist under the Senior Loan Agreement as of the
date of this Agreement, if any additional Event of Default shall occur and be
continuing after applicable cure periods, if any, under the Senior Loan
Agreement and such Event of Default shall not have been waived or subject to
forbearance by the Senior Lender within thirty (30) days after the occurrence of
such Event of Default (e.g. pursuant to a waiver or forbearance agreement); or
(iii) if the Borrowers fail to make any payment in respect of any Indebtedness
(other than intercompany Indebtedness), in excess of $2,000,000 when due, after
the expiration of any cure period (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise).

        (e)    Insolvency: Voluntary Proceedings.    Any Borrower (i) ceases or
fails to be solvent, or generally fails or is unable to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself, or (iv) takes
any action to effectuate or authorize any of the foregoing; provided, however,
that a voluntary winding up or dissolution of MediaWorld that is permitted by
the terms of the Senior Loan Agreement shall not constitute an Event of Default
hereunder;

        (f)    Involuntary Proceedings.    (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Borrower, or any writ, judgment,
warrant of attachment, execution or similar process, is issued or levied against
a substantial part of any Borrower's properties, and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded
within sixty (60) days after commencement, filing or levy; (ii) any Borrower
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Borrower acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business;

        5.2    Remedies.    If any Event of Default occurs, the Lender may,
subject to Section 2.4 hereof:

        (a)   declare the commitment of the Lender to make Advances to be
terminated whereupon such commitment and obligation shall be terminated; and/or

        (b)   declare the unpaid principal amount of the outstanding Loan, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers; and/or

8

--------------------------------------------------------------------------------



        (c)   exercise all rights and remedies available to the Lender under the
Loan Documents or applicable law and to pursue any and all available remedies
for collection of such principal and interest, including but not limited to the
exercise of all rights and remedies against Borrowers and the Collateral; and/or

        (d)   require the Borrowers make the Collateral and the records
pertaining to the Collateral available to Lender at a place designated by Lender
which is reasonably convenient or may take repossession of the Collateral and
the records pertaining to the Collateral; and/or

        (e)   except as otherwise provided by law, sell the Collateral at public
or private sale upon such terms and conditions as Lender may reasonably deem
proper and Lender may purchase the Collateral at any such sale, upon
commercially reasonable terms, and apply the net proceeds, after deducting all
costs, expenses and attorneys' fees incurred by Lender at any time in the
collection of the indebtedness and in the protection and sale of the Collateral,
to the payment of the Obligations, returning the remaining proceeds, if any, to
the Borrowers; and/or

        (f)    grant extensions, compromise claims, and settle accounts
receivable for less than face value, all without prior notice to the Borrowers.

To the extent permitted by applicable law, all remedies contained herein or by
law afforded shall be cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising and all
shall be available to Lender until the Obligations hereunder have been paid and
satisfied in full. During the existence of an Event of Default shall occur,
interest, in lieu of the interest set forth in the Note, shall accrue on the
Obligations then due and owing from the date of the same until cured, if cure is
allowed, at the Default Rate set forth in the Note.


ARTICLE VI
MISCELLANEOUS


        6.1    Amendment; Assignment.    This Agreement and the other Loan
Documents may not be modified, altered or amended except by an agreement in
writing signed by Borrowers and Lender. Borrowers may not sell, assign or
transfer this Agreement, the other Loan Documents or any portion thereof,
including without limitation Borrowers' rights, titles, interests, remedies,
powers and/or duties thereunder, without Lender's prior written consent.
Borrowers hereby consent to Lender's sale, assignment, transfer or other
disposition at any time and from time to time hereafter of this Agreement, or
the other Loan Documents, or of any portion thereof, including without
limitation, Lender's rights, titles, interests, remedies, powers and/or duties.
In case of any such action by Lender, and provided that Lender has notified
Borrowers in writing, Borrowers will accord full recognition thereto and hereby
agrees that all rights and remedies of Lender in connection with the interests
so transferred shall be enforceable against Borrowers by such transferee with
the same force and effect and to the same extent as the same would have been
enforceable by Lender but for such assignment. Lender shall provide Borrowers
with prior notice of any such sale, assignment, transfer or other disposition,
provided however that the failure of Lender to give Borrowers prior notice of
any such sale, assignment, transfer or other disposition shall in no way affect
such sale, assignment, transfer or other disposition. Lender shall have the
right to share information concerning the Borrowers and the Loan documents with
any potential transferees, subject to the obligations of Section 6.14 hereof.

        6.2    Waiver.    Lender's failure at any time or times hereafter to
require strict performance by Borrowers of any provision of this Agreement shall
not waive, affect or diminish any right of Lender thereafter to demand strict
compliance and performance therewith. Any suspension or waiver by Lender of an
Event of Default by Borrowers under this Agreement or the other Loan Documents
shall not suspend, waive or affect any other Event of Default by Borrowers under
this Agreement or the other Loan Documents, whether the same is prior or
subsequent thereto and whether of the same or of

9

--------------------------------------------------------------------------------




a different type. None of the undertakings, agreements, warranties, covenants
and representations of Borrowers contained in this Agreement or the other Loan
Documents, and no Event of Default by Borrowers under this Agreement or the
other Loan Documents, shall be deemed to have been suspended or waived by Lender
unless such suspension or waiver is by an instrument in writing signed by an
officer of Lender and directed to Borrowers specifying such suspension or
waiver.

        6.3    Severability.    If any provision of this Agreement or any of the
other Loan Documents or the application thereof to any Person or circumstance is
held invalid or unenforceable, the remainder of this Agreement and the other
Loan Documents and the application of such provision to other Persons or
circumstances will not be affected thereby and shall be enforced to the greatest
extent permitted by law.

        6.4    Binding Effect.    This Agreement and the other Loan Documents
shall be binding upon and inure to the benefit of the successors and assigns of
Borrowers and Lender and their respective heirs, executors, administrators,
personal representatives, successors and assigns.

        6.5    Other Loan Documents.    The provisions of the other Loan
Documents are incorporated in this Agreement by this reference thereto. Except
as otherwise provided in this Agreement and except as otherwise provided in the
other Loan Documents by specific reference to the applicable provision of this
Agreement, if any provision contained in this Agreement is in conflict with, or
inconsistent with, any provision in the other Loan Documents, the provision
contained in this Agreement shall govern and control.

        6.6    Transactions Prior to Termination.    Except to the extent
provided to the contrary in this Agreement and in the other Loan Documents, no
termination or cancellation (regardless of cause or procedure) of this Agreement
or the other Loan Documents shall in any way affect or impair the powers,
obligations, duties, rights and liabilities of Borrowers or Lender in any way or
respect relating to (i) any transaction or event occurring prior to such
termination or cancellation, or (ii) any of the undertakings, agreements,
covenants, warranties and representations of Borrowers contained in this
Agreement or the Note. All such undertakings, agreements, covenants, warranties
and representations shall survive such termination or cancellation.

        6.7    Borrowers Waiver of Notice, Etc.    Except as otherwise
specifically provided in this Agreement, Borrowers waive any and all notice or
demand which Borrowers might be entitled to receive with respect to this
Agreement or the Note, or any document executed in connection herewith, by
virtue of any applicable statute or law, and waives presentment, demand and
protest and notice of presentment, protest, default, dishonor, non-payment,
maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, contract rights, documents, instruments, chattel
paper and guaranties at any time held by Lender on which Borrowers may in any
way be liable and hereby ratifies and confirms whatever Lender may do in this
regard.

        6.8    Governing Law.    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF CALIFORNIA (WITHOUT REFERENCE TO CONFLICTS OF LAW
PRINCIPLES).

        6.9    Costs and Expenses.    

        (a)   The Borrowers, collectively, shall pay or, as applicable,
reimburse Lender, and its successors and assigns, for all reasonable costs,
fees, out-of-pocket expenses and obligations incurred by Lender, in connection
with, arising out of, or related to: (1) the entering into, negotiation,
preparation, closing, administration (including amendment, waiver, or other
consent) of this Agreement, the Note and all other agreements contemplated
herein, or the exercise of any of the rights or remedies of Lender under any
Loan Document; (2) any transaction contemplated by the Loan Documents; and
(3) any inspection, audit, appraisal, or verification of the Collateral

10

--------------------------------------------------------------------------------



or of the Borrowers; however, unless an Event of Default has occurred and is
existing, Lender shall not seek reimbursement from the Borrowers for more than a
total of one periodic, repeat audit (i.e., exclusive of any business audit in
connection with any acquisition) per calendar year undertaken by Lenders'
auditors or field examiners of the Borrowers, collectively (including of the
Collateral).

        (b)   The Borrowers, collectively, shall pay or, as applicable,
reimburse Lender, and its successors and assigns, for all reasonable costs,
fees, expenses and obligations incurred by Lender, following the occurrence and
during the continuance of an Event of Default, which are in connection with,
arise out of, or are related to: (1) enforcing any obligation or in foreclosing
against any of the Collateral or exercising, enforcing or preserving any other
right or remedy available by reason of any Event of Default, (2) any refinancing
or restructuring of the credit arrangements provided under the Loan Documents in
the nature of a "work-out" or in any insolvency or bankruptcy proceeding,
(3) commencing, defending or intervening in any litigation or in filing a
petition, complaint, answer, motion or other pleadings in any legal proceeding
related to the Borrowers and related to or arising out of the transactions
contemplated by the Loan Documents, (4) taking any other action in or with
respect to any suit or proceeding (whether in bankruptcy or otherwise),
(5) protecting, preserving, collecting, leasing, selling, taking possession of,
or liquidating any of the Collateral or (6) attempting to enforce or enforcing
any Lender's liens on any of the Collateral or any other rights under the Loan
Documents. Expenses are part of the Obligations, payable upon Lender's demand,
and shall be secured by the Collateral.

All obligations, including, but not limited to, the payment of any Expenses,
described under this Section 6.9 shall survive any termination of any Loan
Document.

        6.10    Notices.    All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Loan Agreement
and the other Loan Documents shall be in writing and shall be deemed to have
been given when personally delivered or delivered by facsimile, one Business Day
after deposit with Federal Express or similar reputable overnight courier
service or three Business Days after being mailed by first class mail, return
receipt requested. Notices, demands and communications to Borrowers and Lender
shall, unless another address is specified in writing, be sent to the addresses
indicated below:

Notices to Borrowers:

Westaff (USA), Inc.
298 North Widget Lane
Walnut Creek, CA 94598
Attention: Chief Financial Officer
Facsimile: (925) 934-5489

Westaff, Inc.
298 North Widget Lane
Walnut Creek, CA 94598
Attention: General Counsel
Facsimile: (949) 481-7083

Westaff Support, Inc.
298 North Widget Lane
Walnut Creek, CA 94598
Attention: Chief Financial Officer
Facsimile: (925) 934-5489

11

--------------------------------------------------------------------------------



MediaWorld International
298 North Widget Lane
Walnut Creek, CA 94598
Attention: Chief Financial Officer
Facsimile: (925) 934-5489

with copies to:

Morrison & Foerster LLP
Attention: Jill Feldman
425 Market Street
San Francisco, CA 94105
Facsimile: (415) 276-7298

Notices to Lender:

DelStaff, LLC
c/o H.I.G. Capital, LLC
855 Boylston St.
Boston, MA 02116
Attention: John Black and Michael Phillips
Facsimile: (617) 262-1505

with a copy to:

Greenberg Traurig, LLP
77 West Wacker Dr., Suite 2500
Chicago, IL 60601
Attention: Paul Quinn
Facsimile: 312-899-0333

        6.11    No Third-Party Beneficiaries.    This Agreement is solely for
the benefit of the parties hereto, their successors and assigns, and no other
person or entity shall acquire or have any right hereunder, with the exception
of the Senior Lender in respects of Section 2.4 hereof.

        6.12    Counterparts.    This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lender shall deemed to be originals
thereof.

        6.13    Indemnification.    Whether or not the transactions contemplated
hereby are consummated, the Borrowers, joint and severally, shall indemnify,
defend and hold the Lender and its officers, directors, representatives,
advisors, successors and assigns (each, an "Indemnified Person") harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses and disbursements (including
reasonable attorney fees) of any kind or nature whatsoever which may at any time
(including at any time following repayment of the Loan) be imposed on, incurred
by or asserted against any such Person in any way relating to or arising out of
this Agreement or the other Loan Documents or the transactions contemplated
hereby, or any action taken or omitted by any such Person under or in connection
with any of the foregoing, whether or not any Indemnified Person is a party
thereto (all the foregoing, collectively, the "Indemnified Liabilities");
provided, that the Borrowers shall have no obligation hereunder to any
Indemnified Person with respect to Indemnified Liabilities resulting solely from
the gross negligence or willful misconduct of such Indemnified Person. The
agreements in this section shall survive payment of all other Obligations.

12

--------------------------------------------------------------------------------



        6.14    Confidentiality.    Lender agree to use commercially reasonable
efforts (equivalent to the efforts Lender applies to maintaining the
confidentiality of its own confidential information) to maintain as confidential
all confidential information provided to them by Borrowers and their Affiliates
and designated as confidential, except that Lender may disclose such information
(a) to Persons employed or engaged by Lender who are informed of the
confidentiality obligation hereunder; (b) to any bona fide assignee or
participant or potential assignee or participant that has agreed to comply with
the covenant contained in this Section 6.14 (and any such bona fide assignee or
participant or potential assignee or participant may disclose such information
to Persons employed or engaged by them as described in clause (a) above); (c) as
required or requested by any Governmental Authority or reasonably believed by
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as is required by law; (e) in connection with the exercise
of any right or remedy under the Loan Documents or in connection with any
litigation to which Lender is a party; or (f) that ceases to be confidential
through no fault of Lender or any of their employees or agents.

        6.15    Dissolution of MediaWorld.    Notwithstanding anything herein to
the contrary, upon a legal dissolution of MediaWorld as permitted under the
Senior Loan Agreement, MediaWorld shall cease to be a Borrower under and for the
purposes of this Agreement and the other Loan Documents.

        6.16    Joint and Several Liability.    The obligations of each Borrower
under this Agreement and the Loan Documents shall be joint and several. The
joint and several obligations of each Borrower under this Agreement and the Loan
Documents shall be absolute and unconditional and shall remain in full force and
effect until all Obligations shall have been paid and, until such payment has
been made, shall not be discharged, affected, modified or impaired on the
happening from time to time of any event, including, without limitation, any of
the following, whether or not with notice to or the consent of any of the
undersigned: (a) the waiver, compromise, settlement, release or termination
(including, without limitation, any extension or postponement of the time for
payment or performance or renewal or refinancing) of any or all of the
Obligations or agreements of any of the undersigned under this Agreement or any
other Loan Documents; (b) the failure to give notice to any or all of the
Borrowers of the occurrence of an Event of Default under the terms and
provisions of this Agreement or any other Loan Documents, other than as required
herein or as required by law; (c) the release, substitution or exchange by the
Lender of any Collateral (whether with or without consideration) or the
acceptance by the Lender of any additional collateral or the availability or
claimed availability of any other collateral or source of repayment or any
nonperfection or other impairment of any Collateral; (d) the release of any
person primarily or secondarily liable for all or any part of the obligations,
whether by Lender or in connection with any voluntary or involuntary
liquidation, dissolution, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors or similar event or proceeding affecting any or all of
the undersigned or any other person or entity who, or any of whose property,
shall at the time in question be obligated in respect of the Obligations or any
part thereof; or (e) to the extent permitted by law, any other event,
occurrence, action or circumstance that would, in the absence of this clause,
result in the release or discharge of any or all of the Borrowers from the
performance or observance of any obligation, covenant or agreement contained in
this Agreement or any other Loan Documents. The joint and several obligations of
each Borrower to Lender under this Agreement shall remain in full force and
effect (or be reinstated) until Lender has received payment in full of all
Obligations and the expiration of any applicable preference or similar period
pursuant to any bankruptcy, insolvency, reorganization, moratorium or similar
law, or at law or equity, without any claim having been made before the
expiration of such period asserting an interest in all or any part of any
payment(s) received by Lender. Each Borrower expressly agrees that the Lender
shall not be required first to institute any suit or to exhaust its remedies
against any Borrower or any other person or party to become liable hereunder or
against any Collateral, in order to enforce this Agreement; and expressly agrees
that, notwithstanding the occurrence of any of the foregoing, each Borrower
shall be and remain, directly and primarily liable for all sums due under this
Agreement and under the Loan Documents.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

13

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written

BORROWERS:   LENDER:
WESTAFF (USA), INC., a California corporation
 
DELSTAFF, LLC, a Delaware limited liability company
By:
 
/s/ Christa C. Leonard


--------------------------------------------------------------------------------


 
By:
 
/s/ Michael Phillips

--------------------------------------------------------------------------------


Its:
 
Chief Financial Officer


--------------------------------------------------------------------------------


 
Its:
 
Manager

--------------------------------------------------------------------------------


Printed Name:
 
Christa C. Leonard


--------------------------------------------------------------------------------


 
Printed Name:
 
Michael Phillips

--------------------------------------------------------------------------------


WESTAFF, INC., a Delaware corporation
 
 
 
 
By:
 
/s/ Christa C. Leonard

--------------------------------------------------------------------------------


 
 
 
 
Its:
 
Chief Financial Officer

--------------------------------------------------------------------------------


 
 
 
 
Printed Name:
 
Christa C. Leonard

--------------------------------------------------------------------------------


 
 
 
 

WESTAFF SUPPORT, INC.,
a California corporation

 

 

 

 
By:
 
/s/ Christa C. Leonard


--------------------------------------------------------------------------------


 
 
 
 
Its:
 
Chief Financial Officer

--------------------------------------------------------------------------------


 
 
 
 
Printed Name:
 
Christa C. Leonard

--------------------------------------------------------------------------------


 
 
 
 
MEDIAWORLD INTERNATIONAL,
a California corporation
 
 
 
 
By:
 
/s/ Christa C. Leonard


--------------------------------------------------------------------------------


 
 
 
 
Its:
 
Chief Financial Officer


--------------------------------------------------------------------------------


 
 
 
 
Printed Name:
 
Christa C. Leonard


--------------------------------------------------------------------------------


 
 
 
 

Signature Page to Loan Agreement

14

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8.37



LOAN AGREEMENT
ARTICLE I DEFINITIONS
ARTICLE II AGREEMENT FOR LOAN
ARTICLE III CONDITIONS PRECEDENT
ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS
ARTICLE V EVENTS OF DEFAULT
ARTICLE VI MISCELLANEOUS
